CRANCH, Chief Judge
(MORSELL, Circuit Judge, dissenting). A majority of the judges are of opinion that the corporation of Georgetown has not showú any vested right which is violated, or will be violated, by the repairing of the Potomac bridge or the location of the draw, according to the plan approved by the secretary of war. That the whole matter as to the manner of repairing the bridge was submitted by congress to the secretary of war, and this court has no authority to control that discretion.- That the draw appears by all the charts to be placed over the deepest part of the channel; and it is not clear, from the evidence, that its location is not the most judicious which could be made.
MORSELL, Circuit Judge, stated that his disagreement with the majority of the judges, he being a citizen of Georgetown, placed him in a very delicate situation; and if he could, by any small concession of principle, agree with them, he would have done so. He considered the question of vested rights one of minor importance. The secretary of war, he thought, had transcended his limits, and exceeded the authority given him by the law; and therefore Georgetown had a common right to claim the protection of congress to preserve the free navigation of the river. He hoped the case would be carried to the supreme court to have the question, whether the rights of Georgetown were entitled to protection,- decided for all future time.
The court dismissed the bill, and dissolved the injunction.